UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4809
PATRICIA TAI,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-00-243)

                      Argued: January 25, 2002

                       Decided: May 1, 2002

      Before WIDENER and GREGORY, Circuit Judges, and
       Cynthia Holcomb HALL, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Martin Gregory Bahl, FEDERAL PUBLIC DEFEND-
ER’S OFFICE, Baltimore, Maryland, for Appellant. Bonnie S. Green-
berg, Assistant United States Attorney, UNITED STATES
ATTORNEY’S OFFICE, Baltimore, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Beth M. Farber,
2                       UNITED STATES v. TAI
Assistant Federal Public Defender, Baltimore, Maryland, for Appel-
lant. Stephen M. Schenning, United States Attorney, UNITED
STATES ATTORNEY’S OFFICE, Baltimore, Maryland, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Patricia Tai (defendant) appeals her conviction for shoplifting. The
only error claimed is the district court’s denial of her motion to sup-
press various statements and the bottle of perfume in question. We
affirm for the reasons stated by the district court.

                                  I.

   Defendant was shopping at Fort George G. Meade Post Exchange
(PX) on June 4, 1999. She was observed and photographed by a tele-
vision camera when she placed two watches and a box of perfume in
her shopping cart.1 She next entered a dressing room of the PX with
the box of perfume and then left the dressing room. She then placed
two additional boxes of perfume in her cart. She subsequently
replaced into the store stock the watches and three perfume boxes,
paid for other items, but not any perfume, and exited the store.

  Civilian store detectives Maria Harris (Mrs. Harris) and David
Winterling (Winterling) were on duty on June 4, 1999. All store
detectives working at the PX are employed by the Army and Air
Force Exchange Service (AAFES) for the sole purpose of detecting
and preventing shoplifting. Having observed defendant’s action on
    1
  The PX is equipped with multiple video surveillance cameras used to
monitor shoppers and prevent theft.
                         UNITED STATES v. TAI                          3
camera, Mrs. Harris proceeded to the perfume shelf and examined the
same three perfume boxes, finding one of them empty. The detectives
then approached defendant in the lobby outside of the PX. Both detec-
tives were wearing casual attire, Winterling wearing shorts and a T-
shirt. Neither detective was carrying a weapon.2 Winterling identified
himself, showing defendant his ID badge.3 Winterling testified that he
then invited defendant back to the PX office to discuss something
with her. Defendant did not object to the invitation and followed Mrs.
Harris back to the PX office. Winterling testified that he would not
have stopped the defendant from leaving at any point during this time.
Winterling followed defendant back to the office as a protective mea-
sure to ensure that any stolen property would not be re-shelved by
defendant.

   The security office was a small room containing a desk and chairs.
Mrs. Harris, Winterling, and defendant entered the office. The door
was then closed, but not locked. Defendant sat in a chair, while the
two detectives stood. Winterling told defendant that he believed she
had merchandise she had not paid for; defendant initially denied this
charge. Winterling then told defendant that he would call the Military
Police (MP) and they would search her unless she voluntarily gave up
the merchandise. Defendant then pulled the missing bottle of perfume
out of her purse, and gave it to the AAFES detectives.4 Winterling
testified that defendant was in the office for a minute or two during
this sequence of events. Winterling then called the MPs. Neither Win-
terling nor Mrs. Harris advised defendant during this series of events
of her Miranda rights nor that she was free to leave.

   Melissa Snopeck (Mrs. Snopeck), an MP stationed at Fort Meade,
responded to the call from Winterling. Mrs. Snopeck spoke with Win-
terling, reviewed the video tape and boxes, and took custody of the
perfume. Mrs. Snopeck advised defendant she was being placed under
  2
     Winterling testified that AAFES detectives are not allowed to arrest
suspected shoplifters.
   3
     Winterling’s ID badge had a Department of Defense seal, but speci-
fied that he was an Exchange Detective working for the AAFES.
   4
     Defendant stated that this was the same type of perfume she had at
home. She claimed that her prior bottle’s pump had broken and she
meant to obtain a refund.
4                        UNITED STATES v. TAI
             5
apprehension for shoplifting. Defendant, who was not placed in
handcuffs, walked with Mrs. Snopeck to her patrol car, and was then
driven to the MP station. Mrs. Snopeck did not question defendant
during this five minute ride; however, defendant told her that she was
sorry for her actions, stated that she was hoping to exchange perfume
bottles, and expressed concern about picking up her daughter. Mrs.
Snopeck did not respond to any of defendant’s statements.

   Upon arriving at the MP station, Mrs. Snopeck advised defendant
of her rights using a written form that defendant initialed. During this
consultation, defendant repeated her sorrow for this incident. Having
been provided her rights, defendant requested an attorney. After this
request, Mrs. Snopeck abandoned all questioning. Defendant was sub-
sequently charged and convicted by a jury of stealing goods of the
United States valued at less than $1000 in violation of 18 U.S.C. § 641.6

                                   II.

   The district court held a hearing on the motion to suppress the per-
fume and the statements made by defendant. The witnesses testified
ore tenus in open court. The district court found that defendant was
not subjected to a formal arrest and did not have her freedom
restricted to the degree associated with an arrest. It found that defen-
dant was not in custody prior to the arrival of the military police. It
found that there was probable cause to arrest and search defendant
based on the detective’s observation and the video tape independently
of her statements. It held the doctrine of inevitable discovery applied
and under that theory the bottle of perfume was admissible. With the
personal observation of the detective as to the box being empty,
which was supported by the video tape as to the balance of the trans-
action, the district court could hardly have concluded otherwise as to
the perfume bottle.

   The only questions raised in this appeal are with respect to the
statements made by defendant from the time the detectives first
    5
   Obviously meaning arrest.
    6
   Defendant was placed on probation for one year and required to per-
form 50 hours of community service.
                         UNITED STATES v. TAI                          5
started talking to her until she asked for an attorney at the police sta-
tion and the introduction of the bottle of perfume which defendant
produced from her purse. Claiming error, defendant asserts that these
statements and the perfume are inadmissible as violative of Miranda
v. Arizona, 384 U.S. 436 (1966).

   With respect to the perfume, the district court correctly held that
it was admissible under the inevitable discovery rule because there
was probable cause to arrest defendant at the time she produced the
perfume, in view of the observation of one of the detectives as to the
empty perfume box and the photographing of the balance of the sur-
rounding events by the video camera. We conclude that this evidence
existed independently of the alleged Miranda violation claimed by
defendant in the detectives’ office. Such an alleged violation did not
mar any significant part in the chain of events, and, in our opinion,
the perfume was admissible under the doctrine of inevitable discovery
as set out in Nix v. Williams, 467 U. S. 431, 444 (1984), as the district
court held.

   We find that the statements made to Mrs. Snopeck are also admis-
sible. Mrs. Snopeck did not interrogate defendant during the short car
ride to the police station. Statements made during this time were vol-
unteered. Mrs. Snopeck remained quiet throughout the ride, even after
defendant initiated conversation. Upon arriving at the station, defen-
dant was read her rights, exercised her rights, and was not questioned.
Volunteered, spontaneous remarks, even while in custody, are admis-
sible. Miranda, 382 U.S. at 478.

   We are unsure as to the exact statements defendant allegedly made
to the detectives before Mrs. Snopeck arrived;7 however, we do not
need to address the issue of whether or not defendant was in custody
during these statements. The physical evidence of the videotape, the
stolen bottle of perfume, and the statements made to Mrs. Snopeck
provided the district court with overwhelming evidence of guilt.
Assuming, for argument, that defendant was in custody and her state-
ments made to the detectives were in violation of Miranda, the district
  7
    We assume the defendant is challenging her earlier denials of guilt
and the statement that she was simply trying to obtain a refund since
allegedly her old bottle’s pump was broken.
6                        UNITED STATES v. TAI
court’s admission of such statements was harmless beyond a reason-
able doubt, in light of the videotape, the bottle of stolen perfume, and
subsequent remarks made to Mrs. Snopeck. See Chapman v. Califor-
nia, 386 U.S. 18, 24 (1967).

    The judgment of the district court is accordingly

                                                          AFFIRMED.